Title: To John Adams from Francis Willis, Jr., 26 January 1799
From: Willis, Francis, Jr.
To: Adams, John



Sir
Washington Georgia Jany 26th 1799

Being called upon by Mr John Horton of this Town to communicate my Sentiments of his fitness for the Army of the United States, I take the liberty of addressing You on that Subject, believing it probable that You will think it not improper to be troubled with information in such cases that You may thereby be better enabled to make appointments most likely to be satisfactory to your Excellency and our Country. My sentiments then are that Mr Horton would in all probabillity be a good appointment as a Leiutenant. Mr. Horton is unmaried and twenty seven years of age I have known him several years, he is I beleive an honest man possessed of Address & understanding, sufficient to make him respectable in An Army
I have the Honor to be with real respect and Esteem both as to your public and private Character Your Mo Excellencies Most Obt. and very Humble / Servant

Francs. Willis